DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
133, 142, 144 in Fig. 3
328 in Fig. 11
625 in Fig. 16
711 in Fig. 17
751 in Fig. 18
711 in Fig. 19
1134 in Fig. 22
2050 and 2054 in Fig. 30
2068 in Fig. 33
3109 in Figs. 34, 35A, 37
3274 in Fig. 37
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference number 205 as described in Para. 0109; 1134C in Para. 0233 and 1120 in Para. 0235 does not appear in Fig. 22; 2001 in Para. 0252; 2018b in Para. 0258;   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 9 and 18 are objected to because of the following informalities:  
In claim 9, line 3, “arises from the” should read --arises as the--
In claim 18, line 3, “arises from the” should read --arises as the--
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sturm (U.S. PGPub. No. 20040059323.
Regarding claim 1, Sturm teaches:
A method of a surgical system for providing simultaneous activation of a first electrosurgical unit and a second electrosurgical unit on a patient, (Para. 0023-0024; pads/electrodes 20a, 20b, 22a, 22b)
the method comprising: generating, by the system, a first energy output having a first frequency from the first electrosurgical unit; (Para. 0024)
simultaneously, generating, by the system, a second energy output having a second frequency from the second electrosurgical unit; (Para. 0024)
wherein the second frequency is different than the first frequency;  (Para. 0024-0025)
measuring, by the system, a magnitude of impedance arising from the simultaneous generation of the first energy output and the second energy output, (Para. 0024; read as broadly as claimed, the impedances are measured from first and second series resonant network 44a, 44b)
wherein the magnitude of impedance is proportional to the difference in frequency between the second frequency and the first frequency; (Para. 0028; when resonant r), impedance is at its maximum (series resonant network 44a has a minimum impedance and while series resonant network 44b has a maximum impedance, thus the overall impedance is the largest possible))
determining that the magnitude of the impedance exceeds a predetermined threshold; (Para. 0029)
and based on the determination, performing an adjustment to correct for the impedance exceeding the predetermined threshold. (Para. 0029, 0031)
Regarding claim 2, Sturm teaches:
The method of claim 1 (described above)
wherein the adjustment comprises providing an alert that the magnitude of the impedance is in an unacceptable range. (Para. 0035)
Regarding claim 3, Sturm teaches:
The method of claim 1 (described above)
wherein the adjustment comprises automatically limiting functionality of one or both of the first electrosurgical unit and the second electrosurgical unit. (Para. 0029, 0031-0033)
Regarding claim 4, Sturm teaches:
The method of claim 1 (described above)
wherein the adjustment comprises automatically reducing power output of one or both of the first electrosurgical unit and the second electrosurgical unit. (Para. 0029, 0031-0033)
Regarding claim 5, Sturm teaches:
The method of claim 1 (described above)
wherein the adjustment comprises preventing complete operation of one or both of the first electrosurgical unit and the second electrosurgical unit. (Para. 0029, 0031-0033)
Regarding claim 7, Sturm teaches:
The method of claim 1 (described above)
wherein the adjustment comprises limiting total activation time of one or both of the first electrosurgical unit and the second electrosurgical unit. (Para. 0029, 0031; by disabling the generator, the total activation time of the system is limited)
Regarding claim 16, Sturm teaches:
An electrosurgical system comprising: a first electrosurgical unit configured to generate a first energy output having a first frequency; (Para. 0024)
a second electrosurgical unit configured to generate a second energy output having a second frequency different from the first frequency; (Para. 0024-0025)
a control circuit communicatively coupled to the first electrosurgical unit and the second electrosurgical unit, (Para. 0015, 0035)
and configured to: measure a magnitude of impedance arising from the simultaneous generation of the first energy output and the second energy output, (Para. 0024; read as broadly as claimed, the impedances are measured from first and second series resonant network 44a, 44b)
wherein the 115END907OUSNP8/180682-8 magnitude of impedance is proportional to the difference in frequency between the second frequency and the first frequency; (Para. 0028; when resonant frequency is at the maximum (Fr), impedance is at its maximum (series resonant network 44a has a minimum impedance and while series resonant network 44b has a maximum impedance, thus the overall impedance is the largest possible))
determine that the magnitude of the impedance exceeds a predetermined threshold; (Para. 0029)
and based on the determination, perform an adjustment to correct for the impedance exceeding the predetermined threshold. (Para. 0029, 0031)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Yates (U.S. PGPub. No. 20170000542)
Regarding claim 6, Sturm teaches the method of claim 1 (described above). Sturm further teaches adjusting the energy output based on the measure impedance, read as broadly as claimed turning off the system adjust the energy outputs. However, Sturm does not explicitly disclose adjusting the energy outputs in proportion to the magnitude of impedance measured. 
In related multi-energy related art, Yates delivering RF and ultrasonic energies at desired times based on impedance levels (Para. 0166-0167). At a threshold impedance, ultrasonic energy is delivered and increases tissue impedance (para. 0167; Fig. 27, segment 1410). Thus, based on the impedance measured, the system is adjusted to increase ultrasonic energy and the new measured impedance is increased as well. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on teachings of Yates to incorporate adjusting the first or second energy output in proportion to the magnitude of impedance measured in order to more accurately control the intended result, such a tissue severing or cutting (Yates, Para. 0167). 
Regarding claim 8, Sturm teaches the method of claim 1 (described above). Sturm does not explicitly disclose a time element of the first and second energy outputs.
In related multi-energy related art, Yates teaches:
further comprising: measuring a first activation time of the first electrosurgical unit representing how long the first electrosurgical unit has been generating the first energy output; (Para. 0179, 0181; Fig. 32, RF energy delivered during time (t) above threshold limit)
measuring a second activation time of the second electrosurgical unit representing how long the second electrosurgical unit has been generating the second energy output; (Para. 0181; Fig. 32, ultrasound energy delivered during time (t) below threshold limit)
and wherein the adjustment further comprises adjusting either the first energy output or the second energy output based on the magnitude of the impedance and either the first activation time or the second activation time. (Para. 0181; the device switches between the RF and ultrasonic energy based on the time above/below threshold)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Yates to incorporate adjusting the first and second energy outputs based on the impedance and activation times in order to deliver energy to tissue with different thicknesses and produce effective results of sealing or cutting. 
Regarding claim 17, Sturm teaches the system of claim 16, (described above) Sturm does not explicitly disclose a time element of the first and second energy outputs.
In related multi-energy related art, Yates teaches:
wherein the control circuit is further configured to: measure a first activation time of the first electrosurgical unit representing how long the first electrosurgical unit has been generating the first energy output; (Para. 0179, 0181; Fig. 32, RF energy delivered during time (t) above threshold limit)
 measure a second activation time of the second electrosurgical unit representing how long the second electrosurgical unit has been generating the second energy output; (Para. 0181; Fig. 32, ultrasound energy delivered during time (t) below threshold limit)
and wherein the adjustment further comprises adjusting either the first energy output or the second energy output based on the magnitude of the impedance and either the first activation time or the second activation time. (Para. 0181; the device switches between the RF and ultrasonic energy based on the time above/below threshold)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Yates to incorporate adjusting the first and second energy outputs based on the impedance and activation times in order to deliver energy to tissue with different thicknesses and produce effective results of sealing or cutting. 

Claims 9-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Anderson (U.S. PGPub. No. 20150282860). 
Regarding claim 9, Sturm teaches the method of claim 1 (described above). Sturm further teaches parallel resonant networks with a minimum and maximum impedance at the resonant frequency where the phase angle is zero degrees (Para. 0028). Sturm further teaches an adjustment, such as disabling the generator, when the impedance measurements are not within a desired range (Para. 0029). However, Sturm does not explicitly disclose synchronizing the first and second frequencies. 
In related simultaneous energy delivery art, Anderson teaches optimizing a time shift and delaying a second waveform with respect to a first waveform to allow for optimum destructive interference (Para. 0074, 0082, 0084; Fig. 8D-8E, waveforms 840, 850). The waves have been adjusted such that the resulting waveform 860 (Fig. 8F) has an amplitude of 0 degrees along the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Anderson to incorporate synchronizing the first frequency of the first electrosurgical unit with the second frequency of the second electrosurgical unity, in order to create a destructive interference and lower the E, H or EM field to the surgeon, patient or support staff near the surgical sight (Anderson, Para. 0085).
Regarding claim 10, Sturm teaches the method of claim 1 (described above). Sturm does not explicitly disclose duty cycling the first and second energy outputs. 
In related simultaneous energy delivery art, Anderson teaches duty cycling the first and the second energy outputs such that the first energy output transmits at a time when the second energy output does not transmit (Para. 0081-0082; Fig. 8A-B, first and second waveforms 810, 820 from first and second generators).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Anderson to incorporate the adjustment comprising duty cycling such that the first energy output transmits at a time when the second energy output does not transmit in order to lower the E, H or EM field to the surgeon, patient or support staff near the surgical sight (Anderson, Para. 0085).
Regarding claim 11, the Sturm/Anderson combination teaches the method of claim 10 (described above). Sturm further teaches adjusting the system when the measured impedance dips below a lower limit (Para. 0039; Fig. 2, T=E and T=J, impedance below lower limit). The new adjustment results in an impedance level that doubles the previously measured impedance (Para. 0039; Fig. 2, T-J, the impedance begins to double).  Although, Sturm/Anderson 
Regarding claim 12, the Sturm/Anderson combination teaches:
The method of claim 10 (described above)
wherein the first and second energy outputs comprise energy pulses that are duty cycled such that only one energy pulse is transmitted at any time. (Anderson, Para. 0081, 0083-0084; Fig. 8D-8E, first and second waveforms 840, 850 from first and second generators can be adjusted to complete destructive interference)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Anderson to incorporate a duty cycle with only one energy pulse transmitted at any time in order to lower the E, H or EM field to the surgeon, patient or support staff near the surgical sight (Anderson, Para. 0085).
Regarding claim 13, the Sturm/Anderson combination teaches:
The method of claim 10 (described above)
wherein duty cycling the first and the second energy outputs comprises: measuring a first total activation time of the first energy output generation; (Anderson, Para. 0082; predetermined time period read as measured total activation time)
measuring a second total activation time of the second energy output generation; (Anderson, Para. 0082; predetermined time period read as measured activation time)
determining a first form of energy delivery of the first energy output generation; (Anderson, Para. 0082; Fig. 8A, waveform 810)
determining a second form of energy delivery of the second energy output generation; (Anderson, Para. 0082; Fig. 8B, waveform 820)
determining first energy output settings of the first energy output generation; (Para. 0082; read as broadly as claimed, first energy output setting read as first energy mode)
determining second energy output settings of the second energy output generation; (Anderson, Para. 0082; read as broadly as claimed, second energy output setting read as second energy mode)
and determining a duty cycle limitation based on the measured first and second total activation times; the first and second forms of energy delivery; and the first and second energy output settings. (Anderson, Para. 0082; read as broadly as claimed, duty cycle limitation read as the adjustment of phases between waveforms to create partial destructive interference and optimize time shift)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Anderson to incorporate determine a duty cycle limitation based on the determined activation times, forms of energy and energy output settings in order to lower the E, H or EM field to the surgeon, patient or support staff near the surgical sight (Anderson, Para. 0085).
Regarding claim 14, the Sturm/Anderson combination teaches:
The method of claim 13 (described above)
further comprising: determining that the duty cycle limitation has been reached; (Anderson, Para. 0083; Fig. 8C, waveform 830; read as broadly as claimed, duty cycle 
and in response, performing a second adjustment to correct for the duty cycle limitation being reached. (Para. 0083-0084; read as broadly as claimed, second adjustment is to achieve complete destructive interference)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Anderson to incorporate determining that the duty cycle limitation has been reached and performing at a second adjustment in order to further lower the E, H or EM field to the surgeon, patient or support staff near the surgical sight (Anderson, Para. 0085).
Regarding claim 18, Sturm teaches the system of claim 16, (described above). Sturm further teaches parallel resonant networks with a minimum and maximum impedance at the resonant frequency where the phase angle is zero degrees (Para. 0028). Sturm further teaches an adjustment, such as disabling the generator, when the impedance measurements are not within a desired range (Para. 0029). However, Sturm does not explicitly disclose synchronizing the first and second frequencies. 
In related simultaneous energy delivery art, Anderson teaches optimizing a time shift and delaying a second waveform with respect to a first waveform to allow for optimum destructive interference (Para. 0074, 0082, 0084; Fig. 8D-8E, waveforms 840, 850). The waves have been adjusted such that the resulting waveform 860 (Fig. 8F) has an amplitude of 0 degrees along the x-axis. Thus, Anderson teaches comprising synchronizing first and second frequencies such that the first and second energy outputs approach zero. 

Regarding claim 19, the Sturm/Anderson combination teaches:
The system of claim 16, (described above)
wherein the adjustment comprises duty cycling the first and the second energy outputs such that the first energy output transmits at a time when the second energy output does not transmit, (Anderson, Para. 0081, 0083-0084; Fig. 8D-8E, first and second waveforms 840, 850 from first and second generators)
and the second energy output transmits when the first energy output does not transmit. (Anderson, Para. 0081, 0083-0084; Fig. 8D-8E, first and second waveforms 840, 850 from first and second generators)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Anderson to incorporate only transmit a first or second energy output at a time in order to lower the E, H or EM field to the surgeon, patient or support staff near the surgical sight (Anderson, Para. 0085).
Regarding claim 20, the Sturm/Anderson combination teaches:
The system of claim 19, (described above)
wherein duty cycling the first and the second energy outputs comprises: measuring a first total activation time of the first energy output generation; (Anderson, Para. 0082; predetermined time period read as measured total activation time)
measuring a second total activation time of the second energy output generation; (Anderson, Para. 0082; predetermined time period read as measured activation time)
determining a first form of energy delivery of the first energy output generation; (Anderson, Para. 0082; Fig. 8A, waveform 810)
116END907OUSNP8/180682-8determining a second form of energy delivery of the second energy output generation; (Anderson, Para. 0082; Fig. 8B, waveform 820)
determining first energy output settings of the first energy output generation; (Para. 0082; read as broadly as claimed, first energy output setting read as first energy mode)
determining second energy output settings of the second energy output generation; (Anderson, Para. 0082; read as broadly as claimed, second energy output setting read as second energy mode)
and determining a duty cycle limitation based on the measured first and second total activation times; the first and second forms of energy delivery; and the first and second energy output settings. (Anderson, Para. 0082; read as broadly as claimed, duty cycle limitation read as the adjustment of phases between waveforms to create partial destructive interference and optimize time shift)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Anderson to incorporate determine a duty cycle limitation based on the determined activation times, forms of energy and energy output settings in order to lower the E, H or EM field to the surgeon, patient or support staff near the surgical sight (Anderson, Para. 0085).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Eggers (U.S. PGPub. No. 20040030328).
Regarding claim 15, Sturm teaches the method of claim 1 (described above). Although Sturm’s disclose is directed toward impedances between pads/electrodes 20a, 20b and 22a, 22b, Strum does not explicitly disclose determining if a return pad is properly connected (Para. 0022). 
In related electrosurgical art, Eggers teaches verifying that a return electrode is properly connected to a patient (Para. 0221). This includes the return electrode connection 68 and pad itself 72 and 74 (Fig. 1). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Sturm based on the teachings of Eggers, to incorporate determining that a return pad is properly connected to the electrosurgical units in order to avoid a shorting condition or non-connection (Eggers, Para. 0221)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794